Title: To Thomas Jefferson from Abraham Hargis, 26 May 1802
From: Hargis, Abraham
To: Jefferson, Thomas


            SirMay the 26th 1802
            as I have often Wrote to the superintendant respecting the situation of the Light House &c at Cape Henlopen & have not been answered by him, I at last went to the City of Philadia & informd him of the business he informd me he was makeing out his returns to close the business & to be done with the department he allso informd me that the Commissioner of the Revenue was out of Office & that no such & office existed & new no other resorce than to trouble your excellency with a few lines as I conceive the situation of this place requires immediate attenshan—as the foundation of the Light House & dwelling house is giveing Way the arch of the Kitchen Chimnay oil vault roof & doar is in bad order. the wharf (at which the Oil & all the articles is landed) is going to rack—the business in this place has been badly Conducted for this 6 years past—formerly I had the supplying the Light House with articles Oil & Glass excepted for which the former superintendant paid me 48 Dols. pr year & for the constant & yearly repairs in keeping the foundation of Light House Dwelling house &c up by brushing loging &c 38 Dols. for inspecting the oil bringing it to Light House 60 Dols. all which the feds. has taken from me. the former superintent Wm. Allibone inspected this place once a year The preasent superintendant never come near to see what was wanting or to Give orders of any kind When I informd that repairs was wanting he would reply there was no money to do any thing with. so but little repairs was attended to & frequently I have been kept nine months before I could Get my sallery & was Obliged to pay intrest to my creditors which redoosed my small salery which is too small for the labour & Expence of this place—
            I have kept the Light House ninteen years & it was never in such bad repair I am ashamed to see publick property in such condition— & the federlists would fain pirsuade people that it is owing to a republican adminestration but I am able to convince them that it was under the Fedl. administration that this took place for when a republican had the supplying & repairing they them selves kno it was kep in good order. I mus confess I am disappointed in not seeing Republicans in office in place of those who have thus acted—Please to excuse the Liberty of this observation I am Honoured Sir your Verry Hbl Svt to Command
            Abrm HargisKeeper of Cape Henlopen Light House
          